DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on July 14, 2022.
The objections to the specification in the previous office action have been withdrawn in light of the amendments to the specification.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
With respect to independent Claim 17, the examiner’s remarks from the previous office action under the heading of “Allowable Subject Matter”, are fully incorporated by reference herein.
With respect to independent Claim 57, Claim 57 has been amended to incorporate the allowable subject matter of previous Claim 58.  Moreover, the applicants’ remarks on pages 9 and 10 of the submission are fully incorporated by reference herein.
Accordingly, Claims 17 through 25, 32 through 34, 57 and 60 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with NATHANIEL LUCEK, Attorney of Record, on August 9, 2022, a copy of which is attached herein.
The application has been amended as follows: 
Claim 24 has been amended as follows.
In Claim 24, “said non-oxygen permeable patterns” (lines 2-3) has been replaced with –non-oxygen permeable patterns of non-oxygen permeable ink--.

This application is in condition for allowance except for the presence of Claims 61 through 63, 68 and 69, directed to an invention non-elected without traverse.
Accordingly, Claims 61 through 63, 68 and 69 have been cancelled.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896